MoCLELLAN, C. J.
We are of opinion that the act of September 18, 1903, the purpose of which was to repeal an act establishing a county court in Clay county of law and equity jurisdiction, and several other acts relating to said county court, was not constitutionally enacted for that the notice of intention to apply therefor did not state the substance of the bill which was introduced and nominally passed by the legislature. Some of the judges are of opinnon that the statement in the notice of the purpose to provide in said act for the transfer of cases pending in said county court “to another court of competent jurisdiction” did not cover the provisions in the act whereby equity cases are transferred to another court, viz: the chancery court, and cases at law therein pending are transferred to yet another court, the circuit court of the county. A majority of the court, however, do not concur in this view, but do concur in the proposition that such notice does not cover that provision in the act whereby in effect jurisdiction is conferred on the circuit court to try misdemeanors on information in the first instance, and such cases pending in said county court are transferred — not to a court of existing competent jurisdiction — but to the circuit court. These considerations lead to the conclusion that the county court of Clay as established by the act of December 13, 1898, is still in existence, and that petitioner Hooten is entitled to the writ of mandamus prayed to compel Mellon, the cleric of said court, to file the complaint which he tendered, to issue summons thereon, etc., etc. The judgment of the circuit court denying maoidamus must therefore be reversed. The cause will be remanded.
Reversed and remanded.
Haralson, Tyson, Anderson and Denson, J.J., concurring.
Dowdell and Simpson, J.J., dissenting.